379 So. 2d 1017 (1980)
Harold Clinton KNIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 78-1609/T4-161.
District Court of Appeal of Florida, Fifth District.
February 13, 1980.
Richard L. Jorandby, Public Defender and Tatjana Ostapoff, Chief, Appellate Division, West Palm Beach, for appellant.
*1018 Jim Smith, Atty. Gen., Tallahassee and Max Rudmann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED.
See Murray v. State, 378 So. 2d 111 (Fla. 5th DCA 1980).
ORFINGER, COBB and UPCHURCH, JJ., concur.